[J-1-2018]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


LEAGUE OF WOMEN VOTERS OF             : No. 159 MM 2017
PENNSYLVANIA, CARMEN FEBO SAN         :
MIGUEL, JAMES SOLOMON, JOHN           :
GREINER, JOHN CAPOWSKI,               :
GRETCHEN BRANDT, THOMAS               :
RENTSCHLER, MARY ELIZABETH            :
LAWN, LISA ISAACS, DON LANCASTER,     :
JORDI COMAS, ROBERT SMITH,            :
WILLIAM MARX, RICHARD MANTELL,        :
PRISCILLA MCNULTY, THOMAS             :
ULRICH, ROBERT MCKINSTRY, MARK        :
LICHTY, LORRAINE PETROSKY ,           :
                                      :
                                      :
                Petitioners           :
                                      :
                                      :
              v.                      :
                                      :
THE COMMONWEALTH OF                   :
PENNSYLVANIA; THE PENNSYLVANIA        :
GENERAL ASSEMBLY; THOMAS W.           :
WOLF, IN HIS CAPACITY AS              :
GOVERNOR OF PENNSYLVANIA;             :
MICHAEL J. STACK III, IN HIS CAPACITY :
AS LIEUTENANT GOVERNOR OF             :
PENNSYLVANIA AND PRESIDENT OF         :
THE PENNSYLVANIA SENATE;              :
MICHAEL C. TURZAI, IN HIS CAPACITY    :
AS SPEAKER OF THE PENNSYLVANIA        :
HOUSE OF REPRESENTATIVES;             :
JOSEPH B. SCARNATI III, IN HIS        :
CAPACITY AS PENNSYLVANIA SENATE :
PRESIDENT PRO TEMPORE; ROBERT         :
TORRES, IN HIS CAPACITY AS ACTING :
SECRETARY OF THE                      :
COMMONWEALTH OF PENNSYLVANIA; :
JONATHAN M. MARKS, IN HIS             :
CAPACITY AS COMMISSIONER OF THE :
BUREAU OF COMMISSIONS,                :
ELECTIONS, AND LEGISLATION OF         :
THE PENNSYLVANIA DEPARTMENT OF                 :
STATE,                                         :
                                               :
                    Respondents                :




                                 DISSENTING OPINION


CHIEF JUSTICE SAYLOR                                             Filed: February 19, 2018


       I incorporate my comments from my previous expressions in this case in support

of my continuing disapproval of the extraordinary course of these proceedings. See

League of Women Voters of Pa. v. Commonwealth, ___ Pa. ___, ___, ___ A.3d ___,

___, 2018 WL 750872, at *59-63 (Feb. 7, 2018) (Saylor, C.J., dissenting); League of

Women Voters of Pa. v. Commonwealth, ___ Pa. ___, ___, 175 A.3d 282, 286-87 (Jan.

22, 2018) (per curiam) (Saylor, C.J., dissenting).        The latest round includes: the

submission, within the past few days, of more than a dozen sophisticated redistricting

plans; the lack of an opportunity for critical evaluation by all of the parties; the adoption

of a judicially created redistricting plan apparently upon advice from a political scientist

who has not submitted a report as of record nor appeared as a witness in any court

proceeding in this case; and the absence of an adversarial hearing to resolve factual

controversies arising in the present remedial phase of this litigation.            In these

circumstances, the displacement to the judiciary of the political responsibility for

redistricting -- which is assigned to the General Assembly by the United States

Constitution -- appears to me to be unprecedented.




                                       [J-1-2018] - 2